Exhibit 10.3Confidential BINDING TERM SHEET August 15, 2016 This Binding Term Sheet sets forth certain key terms of a possible transaction (the “Transaction”) involving Sorrento Therapeutics, Inc. (“Sorrento”),Scintilla Pharmaceuticals, Inc., a majority owned subsidiary of Sorrento (“Acquirer”), and Semnur Pharmaceuticals, Inc. (the “Company”). A.Transaction Structure: Acquirer would acquire all of the outstanding shares of capital stock and other equity securities of the Company by means of a reverse subsidiary merger, whereby a wholly-owned subsidiary of Acquirer (“MergerCo”) will merge with and into the Company, the separate corporate existence of MergerCo shall cease and the Company shall become a wholly-owned subsidiary of Acquirer.
